In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from a judgment dismissing the complaint after trial before the court without a jury. It appears that the appellant Elsie Smith, an occupant of an apartment in a two-family house, leaned against a porch railing and fell because, inferentially, the railing collapsed. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.